DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/22/2022.  Claim 6 has been canceled.  Claims 1-5 and 7-19 are now pending.  Terminal disclaimer submitted on 6/22/2022 has been approved.
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with John Fonder on 6/28/2022.

4.	The application has been amended as follows:
Claim 1, line 1, change “polyvinylacetal” to -- polyvinyl acetal --.
Claim 7, line 1, change “polyvinylacetal” to -- polyvinyl acetal --.

Allowable Subject Matter

5.	Claims 1-5 and 7-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Fan et al. (TW 201416227) and Lu (US Patent 9,833,976).

	Fan et al. disclose an interlayer film comprising polyvinyl butyral which was subjected to embossing with pressing conditions of temperature of 110°C and a pressure of 20 kg/cm2 (Example 1, [0048]). 
	Lu discloses an interlayer film comprising polyvinyl butyral having molecular weight overlapping molecular weight as disclosed in instant application, glass transition temperature – implied in overlapping glass transition temperature as disclosed in instant application, amount of plasticizer overlapping the range disclosed in the instant application, the polyvinyl butyral film can be embossed at the temperature overlapping the temperature range disclosed in the instant application (col. 3, lines 25-39, col. 5, lines 5 and 57-59, col. 7, lines 14-32).
Thus, Fan et al. and Lu do not teach or fairly suggest the claimed polymer film, which comprises polyvinyl acetal, wherein at least one surface of the polymer film has a void volume (Vv) value at a material ratio of 10% ranging from 3 m3/ m2 to 34.3 m3/ m2, wherein the void volume (Vv) and material ratio are defined in accordance with ISO 25178-2:2012, wherein the polymer film has a glass transition temperature (Tg) ranging from 12°C to 22°C.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762